Pee Cubiam:
An examination of the articles of agreement in tins case shows that the money to be paid by Shloss was to be paid “ in full satisfaction for the lying-in expenses, maintenance, educating and bringing up ” of the plaintiff’s child, of which the said Shloss was the putative and self-acknowledged father. As tins was a perfectly legitimate and entirely proper purpose to be accomplished by the agreement in suit, the contract ought to be enforced unless there is some fatal legal objection to its validity. The only objection alleged against it is the fact that the agreement discloses on its face that it was given to stifle a criminal prosecution for fornication and bastardy.'
It is true that the plaintiff did release to Shloss all civil and criminal actions, demands and proceedings, which she might have against him, and from this it may be inferred that one of the motives which animated Shloss in making the agreement, might have been the expectation of escaping a criminal pros*257ecution. But it is also true that ever since the year 1819, the public policy of this commonwealth as indicated by its public laws has not only permitted but favored the settlement of just such cases as this, by the voluntary agreement of the parties. We have several times held that contracts between the reputed father and mother of the child, for the settlement of claims founded upon fornication and bastardy, are not illegal and will be enforced. A noted instance of this kind was the case of Maurer v. Mitchell, 9 W. & S. 69, in which Chief Justice Gibson said, speaking of the act of 1819: “Thus the offence, like assault and battery with which it was associated in that statute, became little more than a private wrong; and when the legislature authorized the parties to treat it as such between themselves, the contract certainly became legal so far as they were individually concerned.” This act certainly continued in force until 1860, and, as the criminal code enacted in that year also sanctioned the settlement of misdemeanors, an unbroken practice has prevailed in all parts of the state, for a great many years, of settling cases of this kind by the voluntary agreement of the parties. In view of this long continued practice añd of the judicial and legislative sanction which it has received, and in view also of the fact that the chief subject matter of the contract is the support of the child, we cannot say that such contracts are opposed to the public policy of the state. As there is no other reason for refusing the enforcement of this particular agreement we think it should prevail.
, Judgment affirmed.